Title: To Thomas Jefferson from James Jackson, 28 December 1801
From: Jackson, James
To: Jefferson, Thomas


          
            Sir,
            Washington, December 28h, 1801.
          
          A circumstance has occurred, which I deem it proper you should be informed of—General Bradley, of Vermont, left this City yesterday Morning, having received the alarming intelligence of the near approach of Mrs Bradleys death, and her last request to see him before the event took place— He has assured me that he will return, the moment propriety will admit of it—and that should he receive the melancholy account of her dissolution prior to his leaving New York on his road home, he will stay there, for a day or two, as well to indulge his grief, as to give directions for his Family, and immedeately after return—I should have given you this information personally yesterday, but found you were gone to Church in the Morning, and supposed you to be engaged with company in the evening—Mr Bradley wishes any consequential nominations withheld—if you think proper so to do—until his return—if I might presume to express my opinion, it would be similar—for we are again nearly tied in the Senate, with certain Members who are in some cases deemed doubtful—but with whom Mr B—s acquaintance and Friendship occasions confidence, and perhaps influence.
          I am Sir with due respect and consideration, Your most Obedt Servt
          
            Jas Jackson
          
          
            I am led to believe that no objection would be made to any nomination on the Georgia business
          
        